chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-115447-05 cc tege eoeg t2 uil the honorable mark pryor united_states senator president clinton avenue suite little rock ar attention laronda bryles dear senator pryor this letter replies to your inquiry of date on behalf of dr ----------------- a medical resident at the ----------------------------------------------------------- dr ----------- asked why he has to pay taxes under the federal_insurance_contributions_act fica on wages he earns as a medical resident the issue of whether medical residents are exempt from fica is based on sec_3121 of the internal_revenue_code the code that exempts fica_taxes from students’ wages the code defines a student as an individual employed by a school_college_or_university at which he or she is enrolled and regularly attends classes the student fica exception applies only to a student’s services performed for an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu our longstanding position is that medical residents are not students within the meaning of sec_3121 they are full-time employees therefore they are ineligible for the student fica exception however in state of 151_f3d_742 8th cir the eighth circuit held that medical residents the university of minnesota employed in its residency programs were students as defined by the social_security act therefore they did not need to pay fica tax on their wages the court in 282_fsupp2d_997 d minn also held that medical residents were students conversely in 353_fsupp2d_1217 s d fla the court accepted the irs position and held that medical residents are not students and their wages are subject_to fica in light of the continuing litigation we found we needed to provide additional guidance to clarify the student fica issue on date we proposed amendments to the employment_tax regulations interpreting sec_3121 of the code after receiving comments and conducting a public hearing we issued final regulations on date applicable to services performed on or after date the regulations provide more detailed standards for determining what is a scu and who is a student within the meaning of sec_3121 of the code the regulations make clear that a medical resident by virtue of being a full-time_employee is ineligible for the student fica exception i hope this information is helpful if you have additional questions or need further assistance please contact me or ---------------------------- identification_number ------------------- --------------------------------------------------------------------------------------------------------------- at sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt and government entities
